Citation Nr: 1750265	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  17-43 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for multiple skin cancers. 

2.  Entitlement to an increased rating in excess of 10 percent for painful scars residuals of multiple skin cancers of the head and face.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1954 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2017 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claims. 

The Veteran contends that his multiple skin cancers and residual scars have gotten worse and exceedingly painful in nature. 

The Board notes the evidence of record is void of recent medical records relating to the Veteran's multiple skin cancers and residual scars.  However, the records do show that in June 2017 and July 2017, the Veteran underwent surgery for his multiple skin cancers.  The Veteran reports that he now has new scars that are causing him pain and discomfort, along with his old scars.  

The Board acknowledges that the Veteran has provided statements to his worsened symptoms.  However, since there are no recent medical records related to his multiple skin cancers and residual scars, and he recently had to undergo additional surgery, the Board finds that a new VA examination is necessary to fairly adjudicate the claims.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's multiple skin cancers and residual scars, to include his June 2017 and July 2017 surgeries.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination at a VA facility nearest to him, to determine the current severity of the Veteran's multiple skin cancers and residual scars. 

The examiner should identify any findings related to the Veteran's multiple skin cancers and subsequent scars, and fully describe the current extent and severity of those symptoms.  

The examiner should discuss all findings in terms of the Skin Rating Schedule, particularly Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, and 7820.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for a rating under all alternate criteria. 

The examiner should also comment on the functional impairment resulting from his service-connected multiple skin cancers and residual scars.  The examiner is asked to provide information as to the functional impairment caused by the Veteran's multiple skin cancers and residual scars with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached

3.  After completion of the above, readjudicate the issues of entitlement to increased ratings for multiple skin cancers and residual scars.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




